By the COURT.
The defendant was convicted under section 474, Penal Code, of the crime of willfully sending a false message by telegraph, with the intent to deceive the person named in the information. The testimony clearly shows, without conflict, (1) that the defendant had not the slightest idea he was deceiving the person to whom the message was sent; (2) that the person to whom the message was sent was not deceived.
Judgment and order reversed and cause remanded to the superior court of San Joaquin county for a new trial.
McKee, J., expressed no opinion.